Citation Nr: 1537794	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  14-31 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an effective date prior to April 5, 2013 for the grant of service connection for bilateral hearing loss disability.

2.  Entitlement to an effective date prior to April 5, 2013 for the grant of service connection for tinnitus. 

3.  Entitlement to service connection for a bilateral hip disorder.

4.  Entitlement to service connection for a skin disorder, including jungle rot of the ears.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent



WITNESSES AT HEARING ON APPEAL

The Appellant and C.B.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from September 1946 to February 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for bilateral hearing loss disability and tinnitus, effective April 5, 2013, and denied the claims of service connection for jungle rot and a bilateral hip disorder.  

By way of a June 2014 notice of disagreement, the Veteran contested the effective date assigned for bilateral hearing loss disability and tinnitus.  He also disagreed with the denial of service connection for a bilateral hip disorder and jungle rot.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  On April 5, 2013, the Veteran filed a claim for service connection for bilateral hearing loss disability.  At the time of the April 2013 claim, there were no prior claims for service connection for bilateral hearing loss disability.
 
2.  On April 5, 2013, the Veteran filed a claim for service connection for tinnitus.  At the time of the April 2013 claim, there were no prior claims for service connection for tinnitus.

3.  A bilateral hip disorder was not manifest during service or within one year of separation.  A bilateral hip disorder is not attributable to service.

4.  A skin disorder was not manifest during service and is not attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 5, 2013, for the award of service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).
 
2.  The criteria for an effective date prior to April 5, 2013, for the award of service connection for tinnitus are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

3.  A bilateral hip disorder was not incurred in or aggravated by service, nor can arthritis of the hips be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  A skin disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter dated in August 2013 to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claims for service connection, as well as the legal criteria for entitlement to such benefits; the Veteran's claims for earlier effective dates are downstream from his claims for service connection. Nevertheless, the letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA post-service treatment, the Veteran's own statements in support of his claims, and a VA examination report.

No examinations or nexus opinions are required regarding the claims for service connection of bilateral hip disorder and the claim of service connection for a skin disorder, including jungle rot, as the weight of the evidence demonstrates no related injury, disease, or event during service, and no current diagnosed disorder; therefore, no examination or nexus opinion is required, and any opinion would be speculative.  For these reasons, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is not required with respect to these claims for service connection.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

The Board acknowledges that Veteran's complete service personnel and treatment records are unavailable, and when a veteran's service treatment records are unavailable through no fault of his own, the VA's duty to assist, duty to provide reasons and bases for its findings and conclusions, and duty to consider carefully the benefit-of-the-doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Board also observes that the undersigned VLJ, at the Veteran's May 2015 hearing, clarified the issues on appeal and explained the concepts of service connection and effective dates, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.


Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following the date of discharge or release if the application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p) (2015).  

There are exceptions to this general rule, in 38 U.S.C.A. § 5110, but none are applicable in this case, as shown below.

In this case, the Veteran separated from service in 1948.  Because he did not file a claim until more than one year after 1948, the exception found at 38 U.S.C.A. § 5110(b) is not applicable.  As there was no communication or submission of evidence from the Veteran evincing intent to apply for benefits or identifying the benefits sought prior to April 5, 2013 claim, an earlier effective date is not warranted.  The Board points out that, to the contrary, there are no communications other than those pertaining to the status of the Veteran's dependents and the Veteran's 1948 claim for outpatient dental treatment.   Thus, an earlier effective date based on a prior, pending, unadjudicated claim is unavailable.  Id.   

In addition, entitlement to service connection for bilateral hearing loss and tinnitus was not based on any act or administrative issue, see 38 U.S.C.A. § 5110(g), 38 C.F.R. § 3.114, and an earlier effective date is therefore not warranted on this basis.  Here, the inclusion of subjective tinnitus (versus as the result of a head trauma) in the rating schedule may be considered a liberalizing law.  However, in order to establish an effective date based on 38 U.S.C.A. § 5110(g), it must be established that the Veteran had tinnitus prior to the liberalizing law.  The Board acknowledges the statements provided by the Veteran's family, indicating that the Veteran had symptomatology suggestive of tinnitus prior to the issuance of the diagnosis of tinnitus; these family members are competent to describe observed symptomatology.  However, these statements, in light of a review of the entire record, do not serve to demonstrate that the Veteran had tinnitus prior to the change in the rating schedule or prior to the Veteran's April 5, 2013 claim for service connection.

To the extent that the Veteran, through his representative, argues that he filed a claim for bilateral hearing loss disability and tinnitus in 1955, via a Veterans' service organization, and that he should be granted an effective date beginning in 1955, the fact remains that there is nothing in the Veteran's claims file indicating that the Veteran filed any claims in 1955.  In this regard, the Board points out that the Veteran filed a claim for dental treatment in 1948, which clearly indicates that the Veteran was well aware of the process for filing a claim and the timeframe for claims adjudication.  Thus, his contention that he should be granted an earlier effective date because he did not hear back from VA after filing his claim is without merit; it defies logic to believe that he filed a claim and did not follow up for nearly 60 years.  

The Veteran acknowledged in an April 2013 statement that he did not follow up on his claim in 1955 because he thought VA "would take care of [him]."  However, the assignment of an effective date for an award of service connection is specified by statute and regulation.  The Board has no authority to disregard these requirements.  38 U.S.C.A. § 5110  (West 2014); 38 C.F.R. § 3.400 (2015).  There is a presumption that government officials have properly discharged their official duties.  See, Saylock v. Derwsinski, 3 Vet. App. 394, 395 (1992).  There is nothing to suggest that the file was improperly maintained.  In this case, the presumption of regularity is not rebutted.  Further, the assertion that he waited from 1955 to 2013 for an answer is not credible.  We find that there had been no prior claim filed with VA.  

Moreover, the Veteran's assertion that he should be granted an earlier effective date on the basis that he first sought treatment for his ears and bilateral hearing loss disability in 2004 is without merit.  The Board notes that former 38 C.F.R. § 3.157(a) (since revolked) (report of examination or hospitalization as claim for increase or to reopen) is not applicable as the Veteran does not have the first condition precedent, including a claim for pension or compensation that had been disallowed at the time of his initial treatment by VA in 2004.  Merely being seen for VA examination or hospitalization does not constitute either a claim for compensation or an informal claim for compensation since the benefit sought (compensation) is not identified.  38 C.F.R. § 3.155(a) (since revised).  As previously discussed, it was not until an April 5, 2013 communication that the Veteran reported bilateral hearing loss and tinnitus that the RO construed as a claim for service connection.  

Therefore, under the laws and regulations pertaining to effective dates, April 5, 2013 is the appropriate effective date for the grant of entitlement to service connection for bilateral hearing loss disability and tinnitus in this case.   The preponderance of the evidence is against an effective date prior to April 5, 2013 for the grant of service connection for bilateral hearing loss disability and tinnitus, and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1991).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is a chronic disease or VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board notes that, whether service connection is claimed on direct or secondary basis, a necessary element for establishing such a claim is the existence of current disability.  In this case, the Veteran must show that he currently has a bilateral hip disorder and a skin disorder, including jungle rot of the ears, due to disease or injury in service or caused or aggravated by service-connected disease or injury.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001).  

During his May 2015 Board hearing, the Veteran, through his representative, asserted that he had arthritis of his hips due to repetitive motion related to his military occupational specialty as an anti-tank gun crewman.  In addition, the Veteran, through his representative, asserted that he had a skin disorder, to include jungle rot of the ears, due to tropical diseases while he served in Japan, or in the alternative, due to ionizing radiation while employed at Dugway Proving Ground.  

The Board acknowledges that the Veteran submitted a Notice of Personnel Action reflecting assignment to Dugway Proving Ground.  However, this notice reflects that the Veteran was assigned there as a civilian in 1955, as a refrigeration mechanic, following his period of active duty.  The record also established service in Japan.  However, he does not have a presumptive or radiogenic disease.  In addition, he has presented no competent evidence linking the claimed disorder to service to include any for of radiation.  Furthermore, The Board finds that the weight of the evidence is against the existence of a bilateral hip disorder and a skin disorder.  

The Board acknowledges that many of the Veteran's service treatment and personnel records are not available.  However, the Veteran's separation examination report indicates that the Veteran's musculoskeletal system and skin were normal at discharge.  Moreover, post-service treatment records do not show any complaints, treatment, or diagnoses of a bilateral hip disorder or skin disorder during or after service.  The Veteran has not provided any medical evidence of treatment, complaints, or diagnoses related to any bilateral hip disorder or skin disorder, including jungle rot of the ears, in the years since service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In this regard, the Board notes that the Veteran has provided post-service medical records, but no relevant pathology was reported.  The Board acknowledges that a February 2007 VA treatment note indicates that the Veteran reported a history of fungal otitis externa of the ears during his military service.  However, examination did not show any evidence of a fungal infection and there is no indication of any other skin complaints.  In addition, the Veteran has not provided any evidence of treatment or diagnoses of a bilateral hip disorder or a skin disorder; an October 2004 VA treatment record reflects that he denied any related complaints.  His silence as to pathology of the hips and skin, when otherwise reporting a complete medical history, constitutes negative evidence.  Forshey v. Principi, 284 F.3d 1335 (2002).  In fact, the Veteran has made no assertions of a hip or skin symptomatology related to his service except as it relates to his claims for service connection.  See Pond v. West, 12 Vet. App. 341 (1999).  As such, the Board finds that the Veteran's report of on-going problems to be inconsistent with the record and not credible.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

The Board is aware of an allegation of a skin disorder due to exposure to ionizing radiation during his time at Dugway Proving Grounds.  However, as previously indicated, the evidence of record indicates that the Veteran's assignment to the Dugway Proving Grounds was as a civilian working for the Army.  In addition, in the absence of evidence of current disability or a radiation related disability, further development for radiation exposure is not warranted.  In regard to service in Japan, he has not presented credible evidence of the claimed disability and neither disorder is a radioactive presumptive disease or a radiogenic disease.  

To the extent that the Veteran reported a history of fungal infections or jungle rot of the ears during service, the Board notes that he is competent to report symptoms and whether he has received diagnoses, including when he was first treated or diagnosed.  No complaints or diagnoses related to his ears (beyond those related to his service-connected bilateral hearing loss disability and tinnitus), skin, or hips were reported, however.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).   

To the extent that there are lay statements asserting that the Veteran has bilateral hip and skin disorders, including jungle rot of the ears, related to an in-service injury or illness, the Board finds that the probative value of the general lay assertions are outweighed by the medical evidence of record which does not show any hip or skin pathology, disease, or residuals of injury.  Moreover, nothing suggests a relationship between his service and the claimed bilateral hip and skin disorders.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Board again points out that when seen in October 2004 and February 2007, the pertinent systems were negative for pathology and that the Veteran denied any related complaints.  Nothing suggests an orthopedic or skin disability. 

Here, the Veteran's statements must be balanced against the other evidence of record, which does not show current bilateral hip and skin disorders.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has noted that in order for a veteran to qualify for entitlement to compensation under those statutes, he or she must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  The Board again notes that during the hearing, the VLJ explained that there was a requirement to establish the presence of disability and evidence of a disease or injury in service.

The Board finds that the preponderance of the evidence is against the claims for service connection of a bilateral hip disorder and a skin disorder, including jungle rot of the ears.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER


The claim of entitlement to an earlier effective date for service connection for bilateral hearing loss disability is denied.

The claim of entitlement to an earlier effective date for service connection for tinnitus is denied.

Service connection for a bilateral hip disorder is denied.

Service connection for a skin disorder, including jungle rot of the ears, is denied.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


